February 27, 1907. The opinion of the Court was delivered by
The decree of the Circuit Court in this case is so manifestly in accord with the overwhelming weight of the testimony and so full and satisfactory that it is adopted as the judgment of this Court. Since the matter is referred to in the exceptions it is proper to say the statement in the decree, that the mortgage "was given for the use and benefit of E.C. Johnson," was manifestly a clerical error, the intention being to say it was for the benefit of W.A. Johnson.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.